     Case 2:19-cv-01640-RFB-BNW Document 21 Filed 03/30/20 Page 1 of 2



 1   JUSTIN J. ZARCONE
     Nevada Bar No. 8735
 2   WINNER & SHERROD
     1117 South Rancho Drive
 3   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 4   Facsimile (702) 243-7059
     jzarcone@winnerfirm.com
 5   Attorneys for Defendant Jae Y. Sunwoo

 6                                     UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 7

 8   RUSSELL LAMONT SLOCUM,                                CASE NO. 2:19-cv-01640-RFB-BNW

 9                               Plaintiff,               NOTICE OF WITHDRAWAL OF
     vs.                                                  DEFENDANT’S OBJECTION TO
10
     JAE YOUNG SUNWOO; DOE DRIVER;                        PLAINTIFF’S NOTICE OF INTENT TO
11   DOE OWNER; DOES I-X; and ROE                         SERVE SUBPOENA DUCES TECUM AND
     ENTITIES I-X, inclusive,                             NOTICE OF DEPOSITION ON DEFENSE
12
                                 Defendants.              EXPERT WITNESS, JOSEPH J. SCHIFINI
13                                                        AND MOTION FOR PROTECTIVE
                                                          ORDER
14

15
                    PLEASE TAKE NOTICE that the law firm of WINNER & SHERROD, hereby
16
     withdraws Defendant’s Objection to Plaintiff’s Notice of Intent to Serve Subpoena Duces Tecum
17
     and Notice of Deposition on Defense Expert Witness, Joseph Schifini and Motion for Protective
18
     Order due to the deposition of Joseph Schifini being vacated by Plaintiff’s counsel, and hereby
19
     vacates the hearing presently set for April 8, 2020 at 10:00 a.m. before the Honorable Judge
20
     Brenda Weksler.
21
                    DATED this 26th day of March, 2020.
22
                                                     WINNER & SHERROD
23

24
                                                     Justin J. Zarcone
25                                                   Nevada Bar No. 8735
                                                     Zachary D. Clayton
26                                                   Nevada Bar No. 13464
                                                     1117 South Rancho Drive
27                                                   Las Vegas, Nevada 89102
                                                     Attorneys for Defendant
28
                                                    Page 1 of 2
     1238836.docx
     Case 2:19-cv-01640-RFB-BNW Document 21 Filed 03/30/20 Page 2 of 2



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on this 30th      day of March, 2020, the foregoing NOTICE OF

 3   WITHDRAWAL OF DEFENDANT’S OBJECTION TO PLAINTIFF’S NOTICE                                       OF

 4   INTENT TO SERVE SUBPOENA                 DUCES TECUM AND NOTICE OF DEPOSITION

 5   ON DEFENSE EXPERT WITNESS, JOSEPH J. SCHIFINI AND                               MOTION FOR

 6   PROTECTIVE ORDER was served on the following by [ ] Electronic Service pursuant to

 7   NEFR 9 [X] Electronic Filing and Service pursuant to NEFR 9 [ ] hand delivery [ ] overnight

 8   delivery [ ] fax [ ] fax and mail [ ] mailing by depositing with the U.S. mail in Las Vegas,

 9   Nevada, enclosed in a sealed envelope with first class postage prepaid, addressed as follows:

10   Leila H. Hale
     Hale Injury Law
11   1661 W. Horizon Ridge Parkway
     Suite 200
12   Henderson, Nevada 89012
     Attorneys for Plaintiff
13

14
                                          /S/ Deanna Duarte
15                                        An employee of WINNER & SHERROD

16

17                                            IT IS SO ORDERED
       IT IS ORDERED that ECF
18     No. 17 is withdrawn.
                                              DATED: March 31, 2020
19     IT IS FURTHER
       ORDERED that the
20
       hearing set for 4/8/2020 on
21     ECF No. 17 is vacated.
                                              ____________________________________________
22                                            BRENDA WEKSLER
23                                            UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                Page 2 of 2
